Citation Nr: 1647576	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  06-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to an initial rating in excess of 0 percent for the residuals of a left third metatarsal stress fracture prior to October 30, 2015, and in excess of 10 percent as of October 30, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to February 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2005, April 2008, and April 2013 by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge on the issues involving the shoulders and left third metatarsal.  A copy of the transcript of that hearing is of record.  

During the course of the appeal, by rating decision in February 2016, the RO granted a 10 percent rating for the residuals of a left third metatarsal stress fracture, effective October 30, 2015.  However, as a higher rating is potentially available for the residuals of a left third metatarsal stress fracture, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In light of treatment records that have been obtained and associated with the record, the May 2016 VA examination reports, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In June 2016, the Veteran testified at hearing before a different Veterans Law Judge regarding issues of entitlement to service connection for a left wrist disability, a left thumb disability, a left foot disability, and bilateral carpal tunnel syndrome; and whether new and material evidence has been received in order to reopen claims of entitlement to service connection for a right foot disability, a bilateral hip disability, and a back disability.  There is also a pending claim for TDIU that cannot be adjudicated at this time because it is inextricably intertwined with those pending appeals.  A separate decision will be issued concerning those issues at a later date.
FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating the currently diagnosed bilateral shoulder disabilities with any incident of service, and arthritis of the shoulders is not shown within one year following service.

2.  Throughout the period on appeal, the Veteran's residuals of a left third metatarsal stress fracture caused moderate difficulties and had a moderate impact on daily activities as a result of pain, tenderness and hypersensitivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a 10 percent disability rating, but not higher, for residuals of a left third metatarsal stress fracture have been met throughout the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5283(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated July 2004, December 2006, and October 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning the issues of entitlement to service connection for a bilateral shoulder disability and an increased rating for the residuals of a left third metatarsal stress fracture, the Board finds that the VA examinations provided are adequate.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records are negative for any signs, symptoms, or diagnoses of a disability of either shoulder.  The Veteran indicated on a February 1979 Report of Medical History at separation from service that he did not experience painful or "trick" shoulders.

Workers compensation records show that the Veteran had a right shoulder injury while at work in September 2000.  He was later treated with cortisone shots, and in May 2002, he underwent right shoulder surgery.  He subsequently injured the left shoulder in August 2003 and underwent left shoulder surgery in January 2004, followed by another right shoulder surgery in April 2005.

In November 2008, the Veteran remarked that when he entered active duty, he was unable to perform pullups.  He stated that he had to exercise with buckets filled with rocks, and he was tasked with holding his rifle at arm's length.  He stated that those were stresses outside of the normal human experience.

A May 2015 letter from R.R., M.D., shows that the Veteran sustained an injury to each of his shoulders around the year 2000 and subsequently underwent surgery for both shoulders.  Dr. R. expressed an understanding that the Veteran had some shoulder problems while he was in service.  Dr. R. stated that the Veteran's shoulder pathology represented an accumulative injury which occurred over time and certainly could have started approximately 30 years earlier.

At the May 2015 Board hearing, the Veteran testified that his bilateral shoulder problems began with his right shoulder in 2000.  He stated that when he was in service, he had to perform strenuous exercises.

On VA examination in May 2016, the examiner provided diagnoses of bilateral shoulder impingement syndrome, bilateral rotator cuff tendonitis, right shoulder bicipital tendonitis, right shoulder labral tear, right shoulder glenohumeral joint osteoarthritis, and right shoulder acromiclavicular joint osteoarthritis.  The examiner opined that the Veteran's bilateral shoulder disability was less likely than not incurred in or caused by his service.  The examiner noted that the Veteran was on active duty from 1976 to 1979, and there was no mention of any shoulder condition during service or on service separation.  The examiner commented that during a VA examination in March 1996, there was no mention of a shoulder condition.  The Veteran had a workman's compensation right shoulder injury in September 2000 and left shoulder injury in August 2003.  The Veteran had worked in a physical capacity for several years.

The examiner reviewed the May 2015 opinion offered by R.R., M.D., and noted that Dr. R. did not provide any rationale or documentation to support the opinion.  The examiner reviewed the Veteran's comments that he experienced a bilateral shoulder injury during boot camp.  However, the examiner felt that if a shoulder disability persisted, it would have been mentioned at some point during the course of a three year career in a physical environment like the Marine Corps, be mentioned at the separation of service, or be mentioned at the March 1996 VA examination.  The examiner explained that most musculoskeletal injuries that occur before age 30 resolve completely in about eight months, according to the weight of medical evidence.

The record is clear that the Veteran has received a diagnosis of right and left shoulder disabilities.  The remaining question is whether the diagnosed disabilities are related to active service.

The Board has carefully considered the May 2015 opinion from Dr. R. which purports to provide the necessary connection between the currently diagnosed bilateral shoulder disabilities and the Veteran's active service.  However, Dr. R. provided little specific evidence supporting the opinion.  The record does not suggest that the examiner in question reviewed the Veteran's available medical records or service medical records, and very little support was given for the opinion provided.  The Board finds that the opinion offered by Dr. R. is of less probative value and is outweighed by the other evidence of record.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

Conversely, in May 2016, a VA examiner considered the Veteran's theory that his bilateral shoulder disabilities were related to active service, and the examiner opined that it was less likely than not.  The Board places great weight on the opinion of the May 2016 VA examiner, as the examiner had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  Significantly, the May 2016 examiner gave extensive reasoning to support the opinion.  In addition, the examiner specifically considered the opinion offered by Dr. R. and rebutted the finding of relationship.  Therefore, the Board finds the May 2016 VA examiner's opinion to be more probative than the other opinions of record because of the greater rationale provided, access to records to review, and access to the previous opinion of Dr. R. to consider.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether the Veteran's bilateral shoulder disabilities were caused by active service, there are multiple possible etiologies of record.  In particular, the Veteran's post-service bilateral shoulder injuries are well documented.  Therefore, the etiology of the Veteran's bilateral shoulder disabilities presents a complex medical question which falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion or to distinguish between various possible causes of current shoulder disabilities.

The May 2016 VA examiner opined that it was less likely that Veteran's bilateral shoulder disabilities were related to active service.  Again, the Board finds the May 2016 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the May 2016 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional who provided a thorough and persuasive rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Accordingly, the May 2016 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the May 2016 VA examiner's opinion outweighs the other opinions of record.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service and bilateral shoulder disabilities.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral shoulder disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's residuals of a left third metatarsal stress fracture have been rated under Diagnostic Code 5283, for malunion or nonunion of the tarsal or metatarsal bones.  Under Diagnostic Code 52383, a 10 percent disability rating is warranted when the disability is moderate.  A 20 percent disability rating is warranted when the disability is moderately severe.  A 30 percent disability rating is warranted when the disability is severe.  With actual loss of use of the foot, the disability is rated 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2015). 

A VA treatment record from April 2004 contains the Veteran's complaints of left foot pain.  The Veteran described the pain as a "popping out" sensation.  There was no swelling.  

VA podiatry records from June 2004, July 2004, November 2004, January 2005, and October2005 contain the Veteran's report of pain in the left forefoot.  The Veteran was given a new set of shoe inserts.  An X-ray found a well-healed fracture of the left third metatarsal area.

In February 2005, the Veteran stated that as of early 2004, he was able to walk about 10 miles with taking breaks.  He then started having foot problems, and he was fitted with orthopedic shoes.  After receiving the shoes, he was able to walk about two miles with breaks.  The Veteran stated that the orthopedic shoes made a difference in his ability to walk.  

On VA examination in February 2005, the examiner noted the Veteran's history of sustaining a stress fracture of the left foot while on active duty.  The examiner observed a bunion on the first metatarsophalangeal joint of the left foot and some medial deviation of both feet.  The examiner was unable to find any tender areas over the metatarsals where stress fractures usually occur, and wrote that the Veteran did not complain of any pain upon palpation.  The examiner found the left foot to be completely asymptomatic.

An acupuncture record from June 2006 shows that the Veteran experienced foot pain that rated a 3 at best and 6 at worst on a 0 (low) to 10 (high) pain scale.  The Veteran was unable to stand for longer than four minutes without the need to shift his weight to alleviate the pain.  He experienced increasing pain on walking.  Objectively, the acupuncturist indicated that the Veteran's active range of motion was non-painful in all planes.

In December 2006, the Veteran stated that it was difficult for him to walk more than a few hundred yards without experiencing pain.  He tried to avoid walking.

A January 2008 VA podiatry record indicates that the Veteran had painful feet due to pronated ankles.  He was assessed with pes planus with extra wide feet.  An August 2008 VA podiatry record shows that the Veteran was given a prescription for custom shoes for pes planus with extra-wide feet.

In a July 2011 statement, the Veteran related that he had periodic periods of pain due to a left foot fracture.

In a March 2012 statement, the Veteran stated that he was receiving special shoes for his feet.

A February 2015 VA treatment record indicates that the Veteran had flat feet.

At a May 2015 Board hearing, the Veteran the Veteran stated that he experienced pain in his feet.  He felt more pain in the winter due to cold.  He stated that he wore orthopedic shoes for foot problems other than the third metatarsal fracture.

On VA examination in November 2015, the Veteran reported experiencing pain on standing and walking that could increase to a 4 on a 0 (low) to 10 (high) pain scale.  No flare-ups were reported.  The examiner observed a disturbance of locomotion and interference with standing.  The Veteran occasionally used a cane.  

On VA examination in May 2016, the Veteran reported taking pain medication and anti-inflammatories for his foot pain.  He described the left foot pain as a dull pain in the middle of the foot from prolonged standing and weight bearing.  He experienced flare-ups on prolonged standing.  The examiner opined that the left foot symptoms were best described as mild.  The examiner specified that the left foot condition did not chronically compromise the Veteran's weight bearing, and the condition did not require arch supports or custom orthotics.  Full function of the left foot was demonstrated.  Other than pain, no other pertinent physical findings or complications were found.  The examiner further opined that the Veteran's left foot condition did not impact his ability to perform any type of occupational task.  An X-ray of the left foot found joint space narrowing and sclerosis involving the first, second, and third metatarsal phalangeal joints.  No fracture lines or dislocations were evidence.  A calcaneal spur was seen at the insertion of the Achilles tendon.

The Veteran's service-connected residuals of a left third metatarsal stress fracture have been rated at 0 percent prior to October 30, 2015, and 10 percent as of October 30, 2015.  The Board finds that a rating of 10 percent is warranted throughout the entire period of appeal.

The terms slight, moderate, and severe are not defined in the rating schedule.  Therefore while the use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In the instant case, the overall evidence of record supports that the Veteran has had moderate symptomology including left foot pain, tenderness, and hypersensitivity throughout the period on appeal.  Those symptoms have consistently made it difficult for him to walk for extended periods.  In addition, he reports being required to wear orthopedic inserts.  He has consistently reported that even with the inserts, his symptomology still causes him great discomfort and pain.  

As a result of the foregoing, the Board finds that the collected symptoms cause moderate functional impairment warranting a 10 percent rating throughout the period of appeal.  The Board further finds that a higher rating is not warranted as the Veteran's symptoms due specifically to the residuals of a left third metatarsal stress fracture have consistently been noted as mild or minimal or lacking significant functional impairment.  Additionally, although the Veteran has reported that his symptomology is painful, the record makes clear that with proper foot wear the Veteran is able to maintain complete functionality, although it is uncomfortable and at times painful.

The Board has considered the applicability of other Diagnostic Codes.  For example, Diagnostic Code 5284 refers to other foot injuries and applies to foot disabilities for which there is not already a specific Diagnostic Code.  The Court has held that when a when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  The residuals of the Veteran's foot fracture are clearly listed as a metatarsal disability under Diagnostic Code 5283.

Concerning the applicability of any other Diagnostic Code, the Board notes that the specific issue in the present case is entitlement to an increased rating for residuals of a left third metatarsal stress fracture.  In June 2016, the Veteran testified at a personal hearing before a different Veterans Law Judge on the issues involving service connection for a left foot disability and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right foot disability.  Therefore, symptoms attributable to nonservice-connected foot disabilities other than the residuals of a left third metatarsal stress fracture will be addressed in a separate decision promulgated by the Veterans Law Judge who held the June 2016 hearing.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 10 percent throughout the entire period of appeal is warranted.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected residuals of a left third metatarsal stress fracture disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected residuals of a left third metatarsal stress fracture.  All the symptoms experienced by the Veteran that are attributable to the residuals of a left third metatarsal stress fracture are contemplated by the appropriate diagnostic criteria as set forth above.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  The evidence does not support a finding of frequent hospitalization or marked interference with employment due to residuals of a left third metatarsal stress fracture.  Thun v. Peake, 22 Vet App 111 (2008).  

ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to a 10 percent rating, but not higher, throughout the entire period of appeal for residuals of a left third metatarsal stress fracture is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


